Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: It is deemed novel and unobvious over the prior art of record to provide an engineered composite comprising a matrix, self-stressing reinforcement contained in the matrix as claimed, an activator as claimed, wherein the self-stressing reinforcement comprises a releasing component and an active component with the releasing component and active component as claimed or a poly-base polymer as claimed or the first and second layer of matrix material forming an interface with one another, wherein the self-stressing reinforcement extends across the interface so as to inhibit delamination between the first and second layers at the interface.
The closest prior art includes Dry. Dry teaches a self-stressing reinforcement for an engineered composite comprising a matrix but does not teach the claimed specific releasing component and an active component with the releasing component and active component as claimed or a poly-base polymer as claimed or the first and second layer of matrix material forming an interface with one another, wherein the self-stressing reinforcement extends across the interface so as to inhibit delamination between the first and second layers at the interface. Therefore the present claims are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789